UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                            ________________

                                  No. 17-3010
                               ________________

                               BRADLEY BEERS;
                               JOSEPH DIVITA*,
                                               Appellants

                                        v.

             ATTORNEY GENERAL UNITED STATES OF AMERICA;
      DEPARTMENT OF JUSTICE; UNITED STATES BUREAU OF ALCOHOL
TOBACCO FIREARMS & EXPLOSIVES; THOMAS E. BRANDON, Deputy Director
of the ATF; RONALD B. TURK, Associates Deputy Director/ Chief Operating Office of
    the ATF; FEDERAL BUREAU OF INVESTIGATION; DIRECTOR FEDERAL
         BUREAU OF INVESTIGATION; UNITED STATES OF AMERICA;
  PENNSYLVANIA ATTORNEY GENERAL; PENNSYLVANIA STATE POLICE;
    TYREE BLOCKER, Commissioner of the Pennsylvania State Police; EDWARD
 DONNELLY, Bucks County Sheriff; BUCKS COUNTY SHERIFFS DEPARTMENT;
                  BUCKS COUNTY DISTRICT ATTORNEY

             *(Party Dismissed Pursuant to Court Order dated 02/13/18)
                           _______________________

                  On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                          (D. C. Civil No. 2-16-cv-06440)
                   District Judge: Honorable Legrome D. Davis
                                ________________

              On Remand from the Supreme Court of the United States
                      Submitted on Remand June 19, 2020

             Before: SHWARTZ, ROTH and RENDELL, Circuit Judges
                            _________________

                              JUDGMENT ORDER
                              __________________
       By opinion and judgment entered on June 20, 2019, this Court affirmed the

judgment of the District Court. Appellant Bradley Beers filed a petition for writ of

certiorari with the U.S. Supreme Court, which was granted. On May 18, 2020, the

Supreme Court vacated the judgment of this Court and remanded with instructions to

dismiss the case as moot. See United States v. Munsingwear, Inc., 340 U.S. 36 (1950).

        On consideration whereof, it is now hereby

       ORDERED and ADJUDGED that the appeal is dismissed as moot. The Clerk is

directed to issue the mandate.


                                                 BY THE COURT:


                                                 s/ Jane R. Roth
                                                 Circuit Judge

ATTEST:

s/ Patricia S. Dodszuweit
Clerk

Dated: September 25, 2020